Exhibit 10.6

2015 AMENDED AND RESTATED

SEVERANCE AND CHANGE OF CONTROL AGREEMENT

THIS AGREEMENT, effective as of the 15th day of July, 2015, is by and between
REGENCY CENTERS CORPORATION, a Florida corporation (the “Company”), Regency
Centers, L.P., a Delaware limited partnership (the “Partnership”), and JAMES D.
THOMPSON (the “Employee”).

WHEREAS, the Company and the Employee previously entered into the 2014 Amended
and Restated Severance and Change of Control Agreement, effective as of the 1st
day of January, 2014 (the “Prior Agreement”); and

WHEREAS, to further induce the Employee to remain as an executive officer of the
Company and a key employee of the Partnership, the Company, the Partnership, and
the Employee desire to enter into this 2015 Amended and Restated Severance and
Change Of Control Agreement (the “Agreement”) to replace and supersede the Prior
Agreement; and

WHEREAS, the parties agree that the restrictive covenants underlying certain of
the Employee’s obligations under this Agreement are necessary to protect the
goodwill or other business interests of the Regency Entities and that such
restrictive covenants do not impose a greater restraint than is necessary to
protect such goodwill or other business interests.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, including the Employee’s agreement to continue as an officer of
the Company and as an employee of the Partnership, the Employee’s agreement to
provide consulting services following termination of employment pursuant to the
terms hereof, and the restrictive covenants contained herein, the Employee, the
Company, and the Partnership agree as follows:

1. Definitions. The following words, when capitalized in this Agreement, shall
have the meanings ascribed below and shall supersede the meanings given to any
such terms in any other award agreement or related plan document in effect prior
to the date of this Agreement, including but not limited to the definitions of
“Cause,” “Change of Control,” or “Good Reason”:

(a) “Affiliate” shall have the meaning given to such term in Rule 12b-2 of the
General Rules and Regulations of the Exchange Act.

(b) “Average Annual Cash Bonus” means the average of the annual cash bonus, if
any, paid to the Employee with respect to the three (3) calendar years prior to
termination of employment (or the period of the Employee’s employment, if
shorter).

(c) “Base Performance Share Value” means the fair market value as of the date of
the Change of Control of the number of unvested shares underlying the Employee’s
outstanding performance share awards that would have been earned pursuant to the
terms of the award if the performance period for each such award ended
immediately prior to the Change of Control and the award was earned at (i) the
maximum level, if the Change of Control occurs



--------------------------------------------------------------------------------

prior to January 1, 2017, or (ii) based on the level of achievement (as
determined pursuant to the following sentence) if the Change of Control occurs
on or after January 1, 2017. For purposes of clause (ii), the level of
achievement of the performance goals established for each such award will be
determined on the date immediately prior to the Change of Control as follows:
(X) if the goal is a market-based goal, such as total shareholder return or
stock price, then the actual performance to date shall be used, and (Y) if the
goal is not a market-based goal, then the annualized forecasted number for such
goal as most recently prepared by the Company prior to the date of the Change of
Control shall be used and treated as if it were actual performance.

(d) “Base Restricted Share Value” means the fair market value as of the date of
the Change of Control of the shares underlying all of the Employee’s unvested
time-vesting restricted stock awards or stock rights awards outstanding
immediately prior to the Change of Control.

(e) “Board” means the Board of Directors of the Company.

(f) “Cause” means the termination of the Employee’s employment with the
Partnership and all Regency Entities by action of the Board or its delegate for
one or more of the following reasons:

(i) The Employee is convicted of committing a felony under any state, federal or
local law. For the purposes of this Agreement, conviction includes any final
disposition of the initial charge which does not result in the charges being
completely dismissed or in the Employee being completely acquitted and absolved
from all liability, either criminal or civil;

(ii) The Employee materially breaches (A) this Agreement or (B) the policies and
procedures of the Company or the Partnership, and the Employee fails to cure the
breach to the reasonable satisfaction of such entity, if capable of cure, within
thirty (30) days after written notice by such entity of the breach;

(iii) The Employee engages in willful or gross misconduct or willful or gross
negligence in performing the Employee’s duties, or fraud, misappropriation or
embezzlement;

(iv) The Employee engages in conduct that, if known outside any of the Regency
Entities, could reasonably be expected to cause harm to the reputation of the
Company or the Partnership, and the Employee fails to cure the breach to the
reasonable satisfaction of such entity, if capable of cure, within thirty
(30) days after written notice by such entity of the breach; or

(v) The Employee fails to meet the reasonable expectations of management
regarding performance of his or her duties, and the Employee fails to cure the
breach to the reasonable satisfaction of the Company or the Partnership, as
applicable, if capable of cure, within thirty (30) days after written notice by
such entity of the breach.

 

2



--------------------------------------------------------------------------------

(g) “Change of Control” means the occurrence of an event or series of events
which qualify as a change in control event for purposes of Code Section 409A and
Treasury Regulation §1.409A-3(i)(5), including:

(i) A change in the ownership of the Company, which shall occur on the date that
any one Person, or more than one Person Acting as a Group (as defined below),
other than Excluded Person(s) (as defined below), acquires ownership of the
stock of the Company that, together with the stock then held by such Person or
group, constitutes more than fifty percent (50%) of the total fair market value
of the stock of the Company. However, if any one Person or more than one Person
Acting as a Group is considered to own more than fifty (50%) of the total fair
market value of the stock of the Company, the acquisition of additional stock by
the same Person or Persons is not considered to cause a Change of Control.

(ii) A change in the effective control of the Company, which shall occur on the
date that:

(1) Any one Person, or more than one Person Acting as a Group, other than
Excluded Person(s), acquires (or has acquired during the twelve (12) month
period ending on the date of the most recent acquisition by such Person or
Persons) ownership of stock of the Company possessing thirty percent (30%) or
more of the total voting power of the stock of the Company. However, if any one
Person or more than one Person Acting as a Group is considered to own more than
thirty percent (30%) of the total voting power of the stock of the Company, the
acquisition of additional voting stock by the same Person or Persons is not
considered to cause a Change of Control; or

(2) A majority of the members of the Board is replaced during any twelve
(12) month period by directors whose appointment or election is not endorsed by
a majority of the members of the Board prior to the date of the appointment or
election.

(iii) A change in the ownership of a substantial portion of the Company’s
assets, which shall occur on the date that any one Person, or more than one
Person Acting as a Group, other than Excluded Person(s), acquires (or has
acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons) assets from the Company that have
a total Gross Fair Market Value (as defined below) equal to more than fifty
percent (50%) of the total Gross Fair Market Value of all the assets of the
Company immediately prior to such acquisition or acquisitions, other than an
Excluded Transaction (as defined below).

For purposes of this Subsection (g):

“Gross Fair Market Value” means the value of the assets of the Company, or the
value of the assets being disposed of, as applicable, determined without regard
to any liabilities associated with such assets.

 

3



--------------------------------------------------------------------------------

Persons will not be considered to be “Acting as a Group” solely because they
purchase or own stock of the Company at the same time, or as a result of the
same public offering, or solely because they purchase assets of the Company at
the same time, or as a result of the same public offering, as the case may be.
However, Persons will be considered to be Acting as a Group if they (i) are
owners of an entity that enters into a merger, consolidation, purchase or
acquisition of assets, or similar business transaction with the Company, or
(ii) do so within the meaning of Section 13(d) of the Exchange Act, including
any group acting for the purpose of acquiring, holding or disposing of
securities (within the meaning of Rule 13d-5(b)(1) under the Exchange Act).

The term “Excluded Transaction” means any transaction in which assets are
transferred to: (A) a shareholder of the Company (determined immediately before
the asset transfer) in exchange for or with respect to its stock; (B) an entity,
fifty percent (50%) or more of the total value or voting power of which is
owned, directly or indirectly, by the Company (determined after the asset
transfer); (C) a Person, or more than one Person Acting as a Group, that owns,
directly or indirectly, fifty percent (50%) or more of the total value or voting
power of all the outstanding stock of the Company (determined after the asset
transfer); or (D) an entity at least fifty percent (50%) of the total value or
voting power of which is owned, directly or indirectly, by a Person described in
clause (C) (determined after the asset transfer).

The term “Excluded Person(s)” means (A) the Company or any Regency Entity; (B) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any Regency Entity; (C) an underwriter temporarily holding
securities pursuant to an offering of such securities; or (D) a corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock in the Company.

The term “Change of Control” as defined above shall be construed in accordance
with Code Section 409A and the regulations promulgated thereunder. In no event
shall a transaction described above constitute a “Change of Control” for
purposes of this Agreement unless such transaction also satisfies the
requirement to be a change in the ownership or effective control of a
corporation, or a change in the ownership of a substantial portion of the assets
of a corporation, as each of those terms are defined under Code Section 409A and
the regulations promulgated thereunder.

(h) “Code” means the Internal Revenue Code of 1986, as amended.

(i) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(j) “General Release” means (i) a release of the Regency Entities, in such form
as the Partnership may reasonably request, of all claims against the Regency
Entities relating to the Employee’s employment and termination thereof, and
(ii) an agreement to continue to comply with, and be bound by, the provisions of
Section 16 hereof.

(k) “Good Reason” means any one or more of the following conditions:

(i) any material diminution of the Employee’s authority, duties or
responsibilities;

 

4



--------------------------------------------------------------------------------

(ii) a material diminution of the Employee’s total annual compensation
opportunity (including base compensation, annual bonus opportunity, and value of
annual equity award grants);

(iii) a material diminution in the budget over which the Employee retains
authority;

(iv) a material change in the geographic location at which the Employee must
perform the Employee’s duties and responsibilities; or

(v) any other action or inaction by the Company or the Partnership that
constitutes a material breach of this Agreement or any other agreement pursuant
to which the Employee provides services to the Company or the Partnership.

A termination of the Employee’s employment for Good Reason shall be effective
only if (X) such condition was not consented to by the Employee in advance or
subsequently ratified by the Employee in writing, (Y) such condition remains in
effect thirty (30) days after the Employee gives written notice to the Board of
the Employee’s intention to terminate his or her employment for Good Reason,
which notice specifically identifies such condition, and (Z) the Employee gives
the notice referred to in (Y) above within ninety (90) days of the initial
existence of such condition. If the Company or the Partnership, as applicable,
does not cure the condition within the thirty (30) day cure period described in
(Y) above, then the Employee’s termination will occur on the day immediately
following the end of the cure period. If the Company or the Partnership, as
applicable, cures the condition within such thirty (30) day cure period, then
the Employee will be deemed to have withdrawn his notice of termination
effective as of the date the cure is effected.

(l) “Medical Benefits” shall mean the monthly fair market value of benefits
provided to the Employee and the Employee’s dependents under the major medical,
dental and vision benefit plans sponsored and maintained by the Partnership, at
the level of coverage in effect for such persons immediately prior to the
Employee’s termination of employment date. The “monthly fair market value” of
such benefits shall be equal to the monthly cost as if such persons elected
COBRA continuation coverage at such time at their own expense.

(m) “Person” means a “person” as used in Sections 3(a)(9) and 13(d) of the
Exchange Act or any group of Persons acting in concert that would be considered
“persons acting as a group” within the meaning of Treasury Regulation
§1.409A-3(i)(5).

(n) “Prime Rate” means an annual rate, compounding annually, equal to the prime
rate, as reported in The Wall Street Journal on the date of the Change of
Control, or if not reported on that date, the last preceding date on which so
reported, which rate shall be adjusted on each January 1 to the prime rate then
in effect and shall remain in effect for the year.

(o) “Qualifying Retirement” means the Employee’s voluntary termination of
employment after the Employee has (i) attained (X) age sixty-five (65), (Y) age
fifty-five (55)

 

5



--------------------------------------------------------------------------------

with ten (10) Years of Service as a full-time employee of the Partnership or any
of its Affiliates, or (Z) an age which, when added to such Years of Service of
the Employee equals at least seventy-five (75), and (ii) previously delivered a
written notice of retirement to the Partnership and on the date of retirement
the Employee has satisfied the minimum applicable advance written notice
requirement set forth below:

 

Age at

Voluntary Termination

 

Number of Years of

Advance Notice

58 or younger   3 years 59   2 years 60 or older   1 year

By way of illustration, and without limiting the foregoing, if (i) the Employee
is eligible to retire at age fifty-nine (59) after ten (10) Years of Service,
(ii) the Employee gives two (2) years notice at age fifty-eight (58) that the
Employee intends to retire at age sixty (60), and (iii) the Employee later
terminates employment at age fifty-nine (59), then the Employee’s retirement at
age fifty-nine (59) would not constitute a Qualifying Retirement. However, if
(i) the Employee is eligible to retire at age fifty-nine (59) after ten
(10) Years of Service, (ii) the Employee gives two (2) years notice at age
fifty-eight (58) that the Employee intends to retire at age sixty (60), and
(iii) the Employee terminates employment upon reaching age sixty (60), then the
Employee’s retirement at age sixty (60) would constitute a Qualifying
Retirement.

(p) “Regency Entity” or “Regency Entities” means the Company, the Partnership,
any of their Affiliates, and any other entities that along with the Company or
the Partnership is considered a single employer pursuant to Code Section 414(b)
or (c) and the Treasury regulations promulgated thereunder, determined by
applying the phrase “at least 50 percent” in place of the phrase “at least 80
percent” each place it appears in such Treasury regulations or Code
Section 1563(a).

(q) “Separation from Service” means the termination of the Employee’s employment
with the Partnership and all Regency Entities, provided that, notwithstanding
such termination of the employment relationship between the Employee and the
Partnership and all Regency Entities, the Employee shall not be deemed to have
had a Separation from Service where it is reasonably anticipated that the level
of bona fide services that the Employee will perform (whether as an employee or
independent contractor) following such termination from the Partnership and all
Regency Entities would be twenty percent (20%) or more of the average level of
bona fide services performed by the Employee (whether as an employee or
independent contractor) for the Partnership and all Regency Entities over the
immediately preceding thirty-six (36) month period (or such lesser period of
actual service). In such event, Separation from Service shall mean the permanent
reduction of the level of bona fide services to be performed by the Employee
(whether as an employee or independent contractor) to a level that is less than
twenty percent (20%) of the average level of bona fide services performed by the
Employee (whether as an employee or independent contractor) during the
thirty-six (36) month period (or such lesser period of actual service)
immediately prior to the termination of the Employee’s employment relationship.
A Separation from Service shall not be deemed to have occurred if the Employee
is absent from active employment due to military leave, sick leave, or other
bona fide

 

6



--------------------------------------------------------------------------------

leave of absence if the period of such leave does not exceed the greater of
(i) six (6) months or (ii) the period during which the Employee’s right to
reemployment by the Partnership or any Regency Entity is provided either by
statute or contract.

(r) “Specified Employee” means an employee of the Company or any Regency Entity
who is a “specified employee” as defined in Code Section 409A(a)(2)(b)(i) and
Treasury Regulation §1.409A-1(i). If the Employee is a key employee as of the
applicable identification date, the Employee shall be treated as a Specified
Employee for the twelve (12) month period beginning on the first day of the
fourth month following such identification date. The applicable identification
date for purposes of this Agreement shall be September 30 of each year.

(s) “Unvested Equity Award” has the meaning given to such term in Section 6(a).

(t) “Years of Service” means the Employee’s total years of employment with a
Regency Entity, including years of employment with an entity that is acquired by
a Regency Entity prior to such acquisition.

2. Term of the Agreement. The term of this Agreement shall begin on the date
hereof and end at 11:59 p.m. on December 31, 2018, and thereafter shall
automatically renew for successive three (3) year terms unless either party
delivers written notice of non-renewal to the other party at least ninety
(90) days prior to the end of the then current term; provided, however, that if
a Change of Control has occurred during the original or any extended term
(including any extension resulting from a prior Change of Control), the term of
the Agreement shall end no earlier than twenty-four (24) calendar months after
the end of the calendar month in which the Change of Control occurs.

3. No Change of Control – Severance. Except in circumstances in which the
Employee would be entitled to payments and benefits in connection with a Change
of Control as provided in Section 4 below, in the event that during the term of
this Agreement the Employee has a Separation from Service as a result of the
Partnership terminating the Employee’s employment without Cause or the Employee
terminating the Employee’s employment for Good Reason, subject to Sections 11
and 15 below:

(a) The Partnership shall pay to the Employee an amount equal to the sum of
(i) twelve (12) months of the Employee’s base monthly salary in effect on the
date the Employee’s employment terminates, (ii) one-hundred percent (100%) of
the Employee’s Average Annual Cash Bonus, and (iii) twelve (12) months of the
Employee’s Medical Benefits. Payment shall be made in a lump sum on the first
business day after sixty (60) days following the Employee’s Separation from
Service.

(b) All of the Employee’s outstanding unvested stock options, restricted stock
awards, and stock rights awards that vest solely on the basis of time shall
become vested on a pro-rated basis, based on the portion of the vesting period
that has elapsed as of the date of the Employee’s Separation from Service; and

(c) All of the Employee’s outstanding performance share awards shall be earned
as of the date of Separation from Service based on the level of achievement of
the performance goals established for such awards as of such date, but then
pro-rated based on the portion of the performance period that has elapsed as of
the date of the Employee’s Separation from Service. For purposes hereof, the
level of achievement of the performance goals established for each such award
will be determined on the date immediately prior to the Separation from Service
as follows: (i) if the goal is a market-based goal, such as total shareholder
return or stock price, then the actual performance to date shall be used, and
(ii) if the goal is not a market-based goal, then the level of achievement of
such goal shall be (X) based on the most recently reported number(s) by the
Company in its reports filed with the Securities and Exchange Commission or
(Y) if such numbers are not so filed, based on the numbers as prepared
internally by the Company for the quarter ending prior to the date of the
Separation from Service.

 

7



--------------------------------------------------------------------------------

Any shares issuable under awards that vest or are earned pursuant to subsections
(b) and (c) shall be issued on the same date as the cash severance payment is
made pursuant to subsection (a).

4. Change of Control – Severance. In the event that during the term of this
Agreement the Partnership terminates the Employee’s employment without Cause or
the Employee terminates the Employee’s employment for Good Reason, in each case
within two (2) years following a Change of Control, the following provisions
shall apply:

(a) The Partnership shall pay to the Employee an amount equal to the sum of
(i) twenty-four (24) months of the Employee’s monthly base salary in effect on
the date the Employee’s employment terminates, (ii) two hundred percent
(200%) of the Employee’s Average Annual Cash Bonus, and twenty-four (24) months
of the Employee’s Medical Benefits. Subject to Sections 11 and 15 below, payment
shall be made in a lump sum on the first business day after sixty (60) days
following the Employee’s Separation from Service.

(b) All outstanding unvested stock options, restricted stock, stock rights
awards and performance share awards granted to the Employee on or after a Change
of Control will vest (at the greater of actual performance to-date or target,
for any awards subject to performance goals), and all outstanding equity awards
that have not vested at the time of the Change of Control or been converted to
the right to receive a cash payment pursuant to Section 6(c) will vest on the
date the General Release in Section 15 becomes effective, and, if applicable,
will be paid on the tenth (10th) business day following such time.
Notwithstanding the foregoing, all such awards which are subject to Code
Section 409A will be paid on the first (1st) business day after sixty (60) days
following the Employee’s Separation from Service, provided the General Release
in Section 15 has become effective.

(c) With respect to those Unvested Equity Awards that have been exchanged
pursuant to Sections 6(b) and 6(c) for the right to receive a contingent cash
payment, subject to Section 11 below, the Employee shall receive a cash payment
made in a lump sum on the first business day after sixty (60) days following the
Employee’s Separation from Service equal to any portion of the unpaid Base
Performance Share Value and Base Restricted Share Value that has not been paid
pursuant to Sections 6(b) and 6(c), together with accrued but unpaid interest at
the Prime Rate on such unpaid amount from the date of the Change of Control to
the date of payment.

 

8



--------------------------------------------------------------------------------

5. Entitlement to Severance.

(a) Notwithstanding anything to the contrary, if the Employee delivers written
notice on or after January 1, 2017, of what would otherwise have been a
Qualifying Retirement to the Partnership had the Employee continued to be
employed by the Partnership through the date of retirement set forth in the
notice, and if the Employee becomes entitled to receive any severance payments
or benefits described in Section 3 or Section 4 after the Employee has delivered
such written notice, then the amount of such payments and benefits shall be
limited to (i) those that the Employee would have otherwise received had such
employment continued through such date of retirement, and (ii) those provided by
Section 9, if any.

(b) If the Employee dies after receiving notice from the Company that the
Employee is being terminated without Cause, or after providing notice of
termination for Good Reason, but prior to the date the Employee receives the
payments and benefits described in Section 3 or Section 4, as the case may be,
then the Employee’s estate, heirs and beneficiaries shall be entitled to the
payments and benefits described in Section 3 or Section 4, as the case may be,
at the same time such payments and benefits would have been paid or provided to
the Employee had the Employee lived.

6. Change of Control – Effect on Stock Rights.

(a) Except as otherwise provided in Sections 6(b) and 6(c) below (or in Sections
4(b) or 4(c), if applicable), the occurrence of a Change of Control shall not
impact any existing unvested stock options, restricted stock awards, stock
rights awards or performance share awards (collectively, “Unvested Equity
Awards”) unless such rights are cashed out pursuant to the terms of the
applicable merger agreement or other agreement(s) pursuant to which such Change
of Control is effected.

(b) With respect to Unvested Equity Awards that are performance share awards
(“Performance Awards”), notwithstanding anything to the contrary contained in
the related plan or award agreement, all of the Employee’s outstanding unvested
Performance Awards shall be cancelled and, in consideration for the cancellation
of such awards, the Employee shall receive a deferred contingent cash payment
with respect to each such cancelled award equal to (X) the Base Performance
Share Value determined for such cancelled award, plus (Y) interest on such
unpaid Base Performance Share Value from the date of the Change of Control to
the date of payment at the Prime Rate, such cash payment to be made on the last
day of the applicable performance period for such award, provided that the
Employee remains employed by the Partnership, an Affiliate, or one of their
successors through the last day of the applicable performance period.

(c) With respect to Unvested Equity Awards that are not Performance Awards, if
the stock underlying such awards is not readily tradable on an established
securities market immediately after the Change of Control (after giving effect
to any conversion, exchange or replacement pursuant to the applicable plan or
award agreement of the stock underlying

 

9



--------------------------------------------------------------------------------

Unvested Equity Awards as a result of a reorganization, merger, consolidation,
combination or other similar corporate transaction or event), then
notwithstanding anything to the contrary contained in the related plan or award
agreement, all of the Employee’s outstanding Unvested Equity Awards shall be
cancelled and, in consideration for the cancellation of such awards, the
Employee shall receive:

(i) a cash payment equal to (X) the fair market value of the shares underlying
all of the Employee’s unvested stock options as of the date of the Change of
Control, less (Y) the aggregate exercise price of such stock options, such cash
payment to be made within thirty (30) days after the Change of Control; and

(ii) a deferred contingent cash payment equal to (X) the Base Restricted Share
Value, plus (Y) interest on the unpaid Base Restricted Share Value from the date
of the Change of Control to the date of payment at the Prime Rate, such cash
payment of the Base Restricted Share Value to be made in installments on the
applicable vesting dates with respect to the number of shares that would have
been issued on that vesting date, plus all accrued but unpaid interest on the
unpaid Base Restricted Share Value through such vesting date, provided that the
Employee remains employed by the Partnership, an Affiliate, or one of their
successors through the applicable date of vesting.

7. Change of Control – Excise Tax.

(a) If in the opinion of Tax Counsel (as defined in Section 7(b)) the Employee
will be subject to an excise tax under Code Section 4999 with respect to all or
any portion of the payments and benefits to be made by the Company or any of its
Affiliates to the Employee, whether upon a Change of Control or following a
termination of the Employee’s employment, under this Agreement or otherwise (in
the aggregate, “Total Payments”), then such parties agree that the Total
Payments shall either be (i) delivered in full, or (ii) reduced to 299.99% of
the Employee’s “base amount” for purposes of Code Section 280G (“Scaled Back
Amount”), whichever of the foregoing results in the receipt by the Employee of
the greatest benefit on an after-tax basis (taking into account the applicable
federal, state and local income taxes and the excise tax). If the Employee is
entitled to the Scaled Back Amount, then such payments and benefits shall be
reduced or eliminated by applying the following principles, in order: (1) the
payment or benefit with the higher ratio of the parachute payment value to
present economic value (determined using reasonable actuarial assumptions) shall
be reduced or eliminated before a payment or benefit with a lower ratio; (2) the
payment or benefit with the later possible payment date shall be reduced or
eliminated before a payment or benefit with an earlier payment date; and
(3) cash payments shall be reduced prior to non-cash benefits; provided that if
the foregoing order of reduction or elimination would violate Code Section 409A,
then the reduction shall be made pro rata among the payments or benefits to be
received by the Employee (on the basis of the relative present value of the
parachute payments).

(b) For purposes of this Section 7, within forty (40) days after delivery of a
written notice of termination by the Employee or by the Company pursuant to this
Agreement within two (2) years of a Change in Control with respect to the
Company (or, if an event other

 

10



--------------------------------------------------------------------------------

than termination of employment results in payment of parachute payments under
Code Section 280G and it is reasonably possible that such parachute payments
could result in an excise tax, within forty (40) days after such other event),
the Company shall obtain, at its expense, the opinion (which need not be
unqualified) of nationally recognized tax counsel (“Tax Counsel”) selected by
the Compensation Committee of the Board, which sets forth (i) the “base amount”
within the meaning of Code Section 280G; (ii) the aggregate present value of the
payments in the nature of compensation to the Employee as prescribed in Code
Section 280G(b)(2)(A)(ii); (iii) the amount and present value of any “excess
parachute payment” within the meaning of Code Section 280G(b)(1); and (iv) as
applicable, (X) the net after-tax proceeds to the Employee, taking into account
the tax imposed by Code Section 4999 if the Total Payments were delivered in
full, and (Y) the amount and nature of the parachute payments to be reduced or
forfeited according to Section 7(a) in order for the total payments and benefits
to equal the Scaled Back Amount. For purposes of such opinion, the value of any
non-cash benefits or any deferred payment or benefit shall be determined by the
Company’s independent auditors in accordance with the principles of Code
Section 280G and regulations thereunder, which determination shall be evidenced
in a certificate of such auditors addressed to the Company and the Employee.
Such opinion shall be addressed to the Company and the Employee and shall be
binding upon the Company, its Affiliates, and the Employee.

8. Plan of Liquidation. If the shareholders of the Company approve a complete
plan of liquidation or dissolution of the Company (“Approved Liquidation Plan”),
all Unvested Equity Awards that are not Performance Awards will fully vest on
the date of such approval and all such awards that are Performance Awards shall
vest to the extent the performance goals established under such awards have been
achieved on such date (as if the Employee had satisfied all employment
conditions required to vest), with the corresponding performance period for such
award(s) deemed completed as of the date immediately preceding the date of such
approval. Shares of common stock that so vest will be deemed outstanding as of
the close of business on the date of such approval, and certificates
representing such shares shall be delivered to the Employee as promptly as
practicable thereafter. Any Performance Awards not vesting on the date of such
approval shall be immediately cancelled without consideration therefor. In
addition, unless the Approved Liquidation Plan shall have been rescinded, if the
Partnership terminates the Employee’s employment without Cause or the Employee
terminates the Employee’s employment for Good Reason in each case following
shareholder approval of the Approved Liquidation Plan, then the Employee shall
receive the benefits provided in Sections 4(a), 4 (b) and 4(c), as applicable.

9. Retirement and Performance Shares. If the Employee’s termination of
employment constitutes a Qualifying Retirement, then the Employee’s unvested
stock options, restricted stock and stock rights awards (other than performance
shares) will vest on the date of retirement set forth in the notice thereof, and
if the Qualifying Retirement occurs on or after a Change of Control, then the
provision of Section 4(c) shall also apply. Notwithstanding anything to the
contrary in any related plan or award agreement, the Employee shall be entitled
to exercise all vested stock options until the earlier of (a) three years after
the date of Qualifying Retirement, and (b) the original terms of the options.
Unless an award agreement provides for more favorable treatment, upon a
Qualifying Retirement, the Employee shall continue to have the right to earn
unvested performance shares upon the achievement of the applicable performance
goals over any remaining performance period, as if the Employee’s employment had
not been terminated.

 

11



--------------------------------------------------------------------------------

10. Death and Disability. In no event shall a termination of the Employee’s
employment due to death or Disability constitute a termination by the
Partnership without Cause or a termination by the Employee for Good Reason;
however, upon termination of employment due to the Employee’s death or
Disability, the Employee’s estate or the Employee, as applicable, shall receive
the benefits provided in Section 4(b) or 4(c) with respect to unvested stock
options, restricted stock and stock rights awards (other than performance
shares), and the Employee’s estate or the Employee, as applicable, shall
continue to have the right to earn unvested performance shares upon the
achievement of the applicable performance goals over any remaining performance
period, as if the Employee’s employment had not been terminated. Notwithstanding
anything to the contrary in any related plan or award agreement, (a) the
Employee’s estate shall be entitled to exercise all vested stock options until
the earlier of (i) three years after termination of employment due to death, and
(ii) the original term of the option, and (b) the Employee shall be entitled to
exercise all vested stock options until the earlier of (i) one year after
termination of employment due to Disability, and (ii) the original term of the
option. For purposes of this Agreement, the Employee shall be deemed terminated
for Disability if the Employee is (or would be if a participant) entitled to
long-term disability benefits under the Partnership’s disability plan or policy
or, if no such plan or policy is in place, if the Company determines that the
Employee has been unable to substantially perform his or her duties, due to a
medically-determinable physical or mental incapacity, for one-hundred eighty
(180) consecutive days.

11. Payments to Specified Employees. Notwithstanding any other Section of this
Agreement, if the Employee is a Specified Employee at the time of the Employee’s
Separation from Service, payments or distribution of property to the Employee
provided under this Agreement, to the extent considered amounts deferred under a
non-qualified deferred compensation plan (as defined in Code Section 409A) shall
be deferred until the six (6) month anniversary of such Separation from Service
to the extent required in order to comply with Code Section 409A and Treasury
Regulation 1.409A-3(i)(2).

12. Reductions in Base Salary. For purposes of this Agreement, in the event
there is a reduction in the Employee’s base salary that would constitute the
basis for a termination for Good Reason, the base salary used for purposes of
calculating the severance payable pursuant to Sections 3 or 4(a), as the case
may be, shall be the amounts in effect immediately prior to such reduction.

13. Other Payments and Benefits. On any termination of employment, including,
without limitation, termination due to the Employee’s death or Disability (as
defined in Section 10) or for Cause, the Employee shall receive any accrued but
unpaid salary, reimbursement of any business or other expenses incurred prior to
termination of employment but for which the Employee had not received
reimbursement, and any other rights, compensation and/or benefits as may be due
the Employee in accordance with the terms and provisions of any agreements,
plans or programs of the Company or the Partnership (but in no event shall the
Employee be entitled to duplicative rights, compensation and/or benefits).

14. Set Off; Mitigation. The obligation of the Company or the Partnership to pay
or provide the Employee the amounts or benefits under this Agreement shall be
subject to set-off, counterclaim or recoupment of amounts owed by the Employee
to the Company or the

 

12



--------------------------------------------------------------------------------

Partnership. In addition, except as provided in Section 7 with respect to the
Scaled Back Amount, if applicable, the Employee shall not be required to
mitigate the amount of any payments or benefits provided to the Employee
hereunder by securing other employment or otherwise, nor will such payments
and/or benefits be reduced by reason of the Employee securing other employment
or for any other reason.

15. Release. Notwithstanding any provision herein to the contrary, neither the
Company nor the Partnership shall have any obligation to pay any amount or
provide any benefit, as the case may be, under this Agreement, unless the
Employee executes, delivers to the Partnership, and does not revoke (to the
extent the Employee is allowed to do so as set forth in the General Release), a
General Release within sixty (60) days of the Employee’s termination of
employment.

16. Restrictive Covenants and Consulting Arrangement.

(a) The Employee will not use or disclose any confidential information of any
Regency Entity without the Company’s prior written consent, except in
furtherance of the business of the Regency Entities or except as may be required
by law. Additionally, and without limiting the foregoing, the Employee agrees
not to participate in or facilitate the dissemination to the media or any other
third party (i) of any confidential information concerning any Regency Entity or
any employee of any Regency Entity, or (ii) of any damaging or defamatory
information concerning any Regency Entity or the Employee’s experiences as an
employee of any Regency Entity, without the Company’s prior written consent
except as may be required by law. Notwithstanding the foregoing, this
Section 16(a) does not apply to information which is already in the public
domain through no fault of the Employee.

(b) During the Employee’s employment and during the one (1) year period after
the Employee ceases to be employed by any of the Regency Entities, the Employee
agrees that:

(i) the Employee shall not directly or knowingly and intentionally through
another party recruit, induce, solicit or assist any other Person in recruiting,
inducing or soliciting (A) any other employee of any Regency Entity to leave
such employment or (B) any other Person with which any Regency Entity was
actively conducting negotiations for employment on the date of termination of
the Employee’s employment (the “Termination Date”); and

(ii) the Employee shall not personally solicit, induce or assist any other
Person in soliciting or inducing (A) any tenant in a shopping center of any
Regency Entity that was a tenant on the Termination Date to terminate a lease,
or (B) any tenant, property owner, co-investment partner or build-to-suit
customer with whom any Regency Entity had a lease, acquisition contract,
business combination contract, co-investment partnership agreement or
development contract on the Termination Date to terminate such lease or other
contract, or (C) any prospective tenant, property owner, co-investor partner or
build-to-suit customer with which any Regency Entity was actively conducting
negotiations on the Termination Date with respect to a lease, acquisition,
business combination, co-investment partnership or development project to cease
such negotiations.

 

13



--------------------------------------------------------------------------------

(c) For a six (6) month period following any termination of employment, the
Employee agrees to make himself available and, upon and as requested by the
Company or the Partnership from time to time, to provide consulting services
with respect to any projects the Employee was involved in prior to such
termination and/or to provide such other consulting services as the Company or
the Partnership may reasonably request. The Employee will be reimbursed for
reasonable travel and miscellaneous expenses incurred in connection with the
provision of requested consulting services hereunder. The Company or the
Partnership will provide the Employee reasonable advance notice of any request
to provide consulting services, and will make all reasonable accommodations
necessary to prevent the Employee’s commitment hereunder from materially
interfering with the Employee’s employment obligations, if any. In no event will
the Employee be required to provide more than twenty (20) hours of consulting
services in any one month to the Company and the Partnership pursuant to this
provision.

(d) The parties agree that any breach of this Section 16 will result in
irreparable harm to the non-breaching party which cannot be fully compensated by
monetary damages and accordingly, in the event of any breach or threatened
breach of this Section 16, the non-breaching party shall be entitled to
injunctive relief. Should any provision of this Section 16 be determined by a
court of law or equity to be unreasonable or unenforceable, the parties agree
that to the extent it is valid and enforceable, they shall be bound by the same,
the intention of the parties being that the parties be given the broadest
protection allowed by law or equity with respect to such provision.

17. Survival. The provisions of Sections 3 through 22 shall survive the
termination of this Agreement to the extent necessary to enforce the rights and
obligations described therein.

18. Compliance with Code Section 409A. For purposes of applying the provisions
of Code Section 409A to this Agreement, each separately identified amount to
which the Employee is entitled under this Agreement shall be treated as a
separate payment. In addition, to the extent permissible under Code
Section 409A, any series of installment payments under this Agreement shall be
treated as a right to a series of separate payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company or the Partnership, as the case may be.

19. Withholding. The Company or the Partnership shall withhold from all payments
to the Employee hereunder all amounts required to be withheld under applicable
local, state or federal income and employment tax laws.

20. Clawbacks. All incentive-based compensation paid to the Employee hereunder
will be subject to the policies of the Company and the Partnership regarding
clawbacks of erroneously awarded incentive-based compensation triggered by an
accounting restatement, as required by law and approved by the Board in the case
of the Company.

 

14



--------------------------------------------------------------------------------

21. Dispute Resolution. Any dispute, controversy or claim between the Company or
the Partnership and the Employee or other person arising out of or relating to
this Agreement shall be settled by arbitration conducted in the City of
Jacksonville, Florida, in accordance with the National Rules for the Resolution
of Employment Disputes of the American Arbitration Association then in force and
Florida law within thirty (30) days after written notice from one party to the
other requesting that the matter be submitted to arbitration; provided that this
Section 21 shall not apply to, and the Company and the Partnership shall be free
to seek, injunctive or other equitable relief with respect to any actual or
threatened violation by the Employee of his or her obligations under Section 16
hereof in any court of competent jurisdiction. The arbitration decision or award
shall be binding and final upon the parties. The arbitration award shall be in
writing and shall set forth the basis thereof. The parties hereto shall abide by
all awards rendered in such arbitration proceedings, and all such awards may be
enforced and executed upon in any court having jurisdiction over the party
against whom enforcement of such award is sought. Each party shall be
responsible for its own costs and expenses in any dispute or proceeding
regarding the enforcement of this Agreement.

22. Miscellaneous. This Agreement shall be construed and enforced in accordance
with the laws of the State of Florida (exclusive of conflict of law principles).
In the event that any provision of this Agreement shall be invalid, illegal or
unenforceable, the remainder shall not be affected thereby. This Agreement
supersedes and terminates any prior employment agreement, severance agreement,
change of control agreement or non-competition agreement between the Company or
the Partnership and the Employee. It is intended that the payments and benefits
provided under this Agreement are in lieu of, and not in addition to,
termination, severance or change of control payments and benefits provided under
the other termination or severance plans, policies or agreements, if any, of the
Company or the Partnership. This Agreement shall be binding upon and inure to
the benefit of the Employee and the Employee’s heirs and personal
representatives, the Company and the Partnership, and their successors, assigns
and legal representatives. Headings herein are inserted for convenience and
shall not affect the interpretation of any provision of the Agreement.
References to sections of the Exchange Act or the Code, or rules or regulations
related thereto, shall be deemed to refer to any successor provisions, as
applicable. The Company and the Partnership will require any successors thereto
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
to expressly assume and agree to perform under this Agreement in the same manner
and to the same extent that the Company and the Partnership would be required to
perform if no such succession had taken place. This Agreement may not be
terminated, amended, or modified except by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

23. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

(Signature pages to follow)

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

REGENCY CENTERS CORPORATION By:

/s/ Martin E. Stein, Jr.

Martin E. Stein, Jr. Its Chairman & Chief Executive Officer REGENCY CENTERS,
L.P. By: REGENCY CENTERS CORPORATION Its General Partner By:

/s/ Martin E. Stein, Jr.

Martin E. Stein, Jr. Its Chairman & Chief Executive Officer EMPLOYEE

/s/ James D. Thompson

James D. Thompson

 

16